Citation Nr: 0514547	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
residuals, fracture of the right great toe.  

2.  Entitlement to an increased (compensable) rating for 
residuals, fracture of the right great toe.  

3.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to service connection for hypertension, 
secondary to the veteran's service-connected diabetes 
mellitus, and/or service-connected anxiety disorder.  

5.  Entitlement to service connection for heart disease, 
secondary to the veteran's service-connected diabetes 
mellitus, and/or service-connected anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claims.  
The claim was transferred to the San Juan, Puerto Rico RO.  A 
notice of disagreement (NOD) was received in September 2002.  
A statement of the case (SOC) was issued in December 2002.  A 
substantive appeal (VA Form 9) was received in January 2003.  
This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  The veteran underwent a VA examination of his right great 
toe in April 2002.  By rating decision of July 2002, 
evaluation of the residuals, right great toe fracture, was 
decreased from 10 percent to noncompensable, effective 
April 10, 2002.  

3.  A rating decision proposing a reduction in rating of his 
residuals, right great toe fracture, was not prepared.  

4.  The noncompensable evaluation of the veteran's residuals, 
right great toe fracture, resulted in a reduction of the 
veteran's combined compensation benefits.  

5.  The veteran's residuals, right great toe fracture, is no 
more than moderate in disablement.  

6.  The veteran's anxiety disorder is productive of 
occupational and social impairment characterized by no more 
than a decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to symptoms 
such as depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.  

7.  The veteran's hypertension did not occur in service nor 
is it a result of or aggravated by his service-connected 
diabetes mellitus or anxiety disorder.  

8.  The veteran  does not have heart disease.   


CONCLUSIONS OF LAW

1.  The rating reduction from 10 percent to noncompensable 
for residuals, fracture of right great toe, effective 
April 2002, was not proper.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.105(e) (2004).  

2.  The criteria for a schedular evaluation in excess of 
10 percent for residuals, fracture of the great toe, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 5284 (2004).  

3.  The criteria for a schedular evaluation in excess of 
30 percent for anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2004).  

4.  Hypertension was not incurred in or aggravated by active 
military service, nor is it related to service-connected 
diabetes mellitus, or service-connected anxiety disorder.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).

5.  Heart disease was not incurred in or aggravated by active 
military service, nor is it related to service-connected 
diabetes mellitus, or service-connected anxiety disorder.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent a letter to the veteran in 
March 2002 which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection and the 
criteria for an increased rating.  

The requirements for a proposed reduction were not shown, 
however, that is harmless error considering that the Board is 
granting that issue on appeal.  Therefore, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was accomplished in this case.  In 
addition, the veteran was provided an opportunity to testify 
at a hearing, which he did before a hearing officer at the RO 
in February 2003.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
these claims and a report of field examination was also 
performed in May 2003.  There are no known additional records 
to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Reduction

The veteran filed a claim in April 2001 for an increased 
rating for residuals, fracture of the right great toe.  In 
connection with that claim, the veteran's 10 percent rating 
was reduced to a noncompensable rating by the rating decision 
of July 2002.  That reduction was made effective 
April 10, 2002.  The veteran and his representative disagreed 
with the reduction in the veteran's foot rating.  

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  See 
also 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In this claim, the veteran filed a claim for an increased 
rating for residuals, right great toe, in April 2001.  In 
April 2002, he underwent a VA examination of his right great 
toe.  By rating decision of July 2002, the RO reduced the 
veteran's 10 percent rating for residuals of a right great 
toe to noncompensable, effective April 10, 2002.  At that 
same time, the veteran was granted service connection for 
diabetes mellitus, and awarded a 20 percent rating, effective 
April 1, 2001.  The RO determined that the veteran had 
sustained improvement as required under the provisions of 
38 C.F.R. § 3.344, and the reduction was made effective the 
date of the examination which the RO indicated that the 
disability at that time was dormant.  

The RO indicated that the provisions of 38 C.F.R. § 3.105(e) 
were not applicable because his evaluation reduction did not 
result in reduced monthly payments or discontinuance of the 
veteran's monthly compensation benefits.  However, in that 
same rating decision, service connection for diabetes 
mellitus was granted, and awarded a 20 percent evaluation, 
effective April 1, 2001.  Therefore, effective April 1, 2001, 
the veteran's combined rating was essentially 50 percent, and 
as a result of the reduction in rating for residuals, right 
great toe, his combined rating was 40 percent, effective 
April 10, 2002.  

Based on these findings, the veteran's compensation payments 
(any retroactive payments) were reduced, and the requirements 
of 38 C.F.R. § 3.105(e) apply in this claim.  The RO should 
have notified the veteran of the proposed reduction, provided 
him reasons for the reduction, and given him 60 days for the 
presentation of additional evidence to show why compensation 
benefits should have been continued at their present level.  
None of this was done.  Therefore, the reduction from 
10 percent to noncompensable for residuals, fracture of the 
great toe was not proper and therefore, the 10 percent rating 
for residuals, fracture of the right great toe is restored.  

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

a.  Residuals, Fracture of the Right Big Toe

Service connection was established for residuals, fracture of 
the right great toe by rating decision of June 1968.  A 
noncompensable evaluation was assigned, effective from 
January 1968.  By rating decision of June 1995, the rating 
was increased from noncompensable to 10 percent, effective, 
May 1994.  By rating decision of July 2002, the veteran's 
right great toe rating was reduced to noncompensable, 
effective April 2002.  In this decision, the Board restored 
the rating to 10 percent, effective April 2002.  This 
evaluation has been in effect to this date.  

The veteran claims that his residuals from the fracture of 
the right great toe is more severe than the current 
evaluation reflects.  

Diagnostic code (DC) 5284 pertains to other foot injuries.  
Under this diagnostic code, a 10 percent rating is assigned 
for a moderate foot injury.  A 20 percent rating is assigned 
for a moderately severe foot injury, and 30 percent is 
assigned for a severe disability.  Note:  With actual loss of 
use of the foot, the foot is to be rated at 40 percent.  

A thorough review of the record reveals that the veteran's 
residuals of a fracture of the right great toe warrants no 
more than a 10 percent rating.  Review of the record reveals 
that the veteran underwent a VA examination in April 2002.  
It was noted that VA performed x-rays in March 2000, showing 
evidence of minimal deformity along the tuft of the first 
distal phalanx, probably secondary to previous traumatic 
episode.  There was no recent fracture or subluxation 
identified.  There also was no other bone or joint pathology 
noted.  During the examination, he noted moderate discomfort 
on the fracture site on the cental area of the right big toe 
distally associated with limitation of motion.  He had no 
other complaints of the right big toe.  He indicated that he 
used Naproxen and Gabapentin for foot pain control for six 
hours.  He also related that he had right great toe pain 
walking and stepping on uneven surfaces.  He does not use 
crutches, braces, or cane to walk.  

Physical examination of the right great toe showed a palpable 
bony deformity on the medial distal phalanx of the right 
great toe, not tender to palpation.  It had no angulation.  
There was no false motion of the right distal phalanx of the 
toe.  There was no shortening or intraarticular involvement.  
The fracture was distal.  There was no malunion, nonunion, 
loose motion or false joint on the right great toe, distal 
phalanx.  There was no tenderness, drainage, edema, painful 
motion, weakness, readiness, or heat of the great toe.  He 
had a normal gait cycle.  There was no ankylosis.  Range of 
motion of the right great toe, metatarsophalangeal joint 
dorsiflexion equaled 60 degrees.  The joint motion was the 
same on the left.  The examiner indicated hat the condition 
wad dormant.  The diagnoses were residual fracture, right 
great toe, and posttraumatic changes, distal phalanx of the 
right great toe by x-rays.  

The veteran testified at personal hearing before the RO in 
February 2003.  At that  hearing, he related that he had not 
been under any treatment or hospitalization for his right 
great toe fracture.  He indicated that the fracture of the 
right great toe caused an extra bone growth which bothered 
him when he was on his feet or while walking.  

The veteran's residuals of a right great toe fracture are 
definitely no more than moderate in degree.  He has pain on 
occasion, which is relieved by pain medication.  He receives 
no treatment for the toe disability and at the most recent 
examination, the examiner found the disability to be dormant.  
Based on the foregoing, an increased rating for residuals, 
fracture of the right great toe is not warranted.  

b.  Anxiety Disorder

Service connection was established for anxiety disorder by 
rating decision of June 1968.  A 30 percent evaluation was 
assigned, effective from January 1968.  This evaluation has 
been in effect to this date.  

Under the General Rating Formula for Mental Disorders, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence which consists of VA 
treatment records, VA examination reports from April 2002 and 
June 2003, and a field survey examination of May 2003, it is 
the Board's conclusion that the veteran's symptoms remain 
most consistent with the schedular criteria for a 30 percent 
rating.  

In this regard, the evidence shows the presence of insomnia, 
inability to concentrate, anxiety episodes and depressed 
mood.  He isolates himself, but does not suffer from suicidal 
ideation.  His memory is intact and his insight and judgment 
are fair.  He exhibited good impulse control.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with decreased work efficiency due to anxiety 
symptoms, as to establish no more than a 30 percent schedular 
evaluation.  The evidence does not show deficiencies in most 
areas due to symptoms such as, impairment of long and short-
term memory, impaired abstract thinking, panic attacks, 
flattened affect, or suicidal ideation.  As such, the Board 
does not consider the disability picture presented to warrant 
a rating higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF scores over time reflect a 
low of 50 to a high of not more than 65.  This GAF score is 
reflected of moderate to serious symptomatology.  The GAF 
reflecting serious symptomatology is not reflective of the 
symptomatology shown in the medical evidence.  The percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  

VA also conducted a social survey during the appeals period.  
The veteran's brother and his neighbor indicate that he 
tended to stay home.  The veteran related that he was 
isolated in his bedroom most times, had periods of 
depression, and experienced panic attacks.  However, it was 
also noted that he had a suntan and he had a farm tractor at 
the house that was in good condition.  

Based on a review of all evidence, including the veteran' 
statements, the Board finds that an increased rating for an 
anxiety disorder in excess of 30 percent is not in order.

IV.  Service Connection for Hypertension/Heart Disease

The veteran and his representative contend, in essence, that 
the veteran has hypertension and/or heart disease as a result 
of his service-connected diabetes mellitus and/or service-
connected anxiety disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

In this case, a review of the record reveals that the veteran 
has hypertension.  There is no evidence of hypertension 
during service or shortly thereafter.  During a VA 
examination in May 2002, the veteran gave a history 
indicating that he had been a diabetic patient for 10 years.  
He had been hypertensive, using Lisinopril for more than 
10 years.  The examiner indicated on the examination report 
that the veteran's arterial hypertension is not etiologically 
related to the veteran's diabetes mellitus.  Such a medical 
opinion, along with the service medical records and post-
service medical records, provide clear evidence against this 
claim.

The veteran also is service-connected for anxiety disorder.  
However, the only evidence that the veteran has hypertension 
as a result of his service-connected diabetes mellitus or 
anxiety disorder is the veteran's own statements of such.  It 
is well established that laypersons cannot provide competent 
evidence when an expert opinion is required, as is the case 
with establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Based on the foregoing, service connection for 
hypertension secondary to service-connected diabetes mellitus 
or service connected anxiety disorder, cannot be granted.  
Accordingly, the appeal in this regard is denied.  

As for heart disease, a review of the record presents no 
evidence that the veteran has heart disease.  In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is no competent 
medical evidence of heart disease.  Therefore, the claim must 
be denied.  In any event, even if the veteran did have heart 
disease, there is no medical evidence to suggest a heart 
condition related to service or a service-connected disorder.        


ORDER

Restoration of the 10 percent rating from April 10, 2002, for 
the service-connected residuals, fracture of the right great 
toe is granted, subject to the provisions governing the 
payment of monetary benefits.  

An increased rating for residuals, fracture of the right 
great toe, beyond 10 percent toe is denied.  

An increased rating for anxiety disorder is denied.  

Hypertension and heart disease secondary to a VA service-
connected disability is denied.  

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


